20 -cy-09586. 41 Filed 02/03/21 Page 1of1
CEB POWCGSSBEKK Baliment40 Filed e031 pags tore

 

Keller/Anderle ue

samt rans el MEMO ENDORSED

February 2, 2021

By Electronic Filing

The Hon. Lewis A. Kaplan
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street

New York, New York 10007

Re: Anthony Rapp and C.D. v, Kevin Spacey Fowler a/k/a Kevin Spacey
Southern District of New York, Case No. 1:20-cv-09586 (LAK}

Dear Judge Kaplan:

As Your Honor knows, we represent Mr. Fowler in the above-referenced matter, We file
this letter motion to seek leave to file certain papers with redactions as set forth herein.

Specifically, we will be filing on or before Thursday, February 4, 2021 papers in opposition
to Plaintiffs’ Motion to Proceed Anonymously in this action (ECF Nos. 30-31 (Plaintiffs’ “Motion
to Proceed Anonymously”). Pursuant to an order of this Court (ECF No. 32), Plaintiffs filed their
Motion to Proceed Anonymously with the following information redacted: (1) all identifying
information of the plaintiff, C.D., and (ii) all medical information, treatment, and diagnosis.

In opposing the Motion to Proceed Anonymously, we necessarily reference certain
information from Plaintiffs’ motion papers that was filed on ECF with redactions (but that was
provided to us and to the Court separately in unredacted form). Accordingly, we ask the Court for
leave to redact that same information where we cite to it in our Opposition papers. We will, of
course, provide unredacted copies to Your Honor and to counsel for Plaintiffs. My firm has
conferred with Plaintiffs’ counsel, and they consent to the relief sought in this letter.

Respectfully submitted,
KELLER/ANDERLE LLP

 

KellerfAnderle LLP | 48360 von Karman Ave... Suite 920 | Irvine, CA 92642-1057
949.476.8700 | Fax 949.476.0900 www Keileranderie.com

 
